IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DISABILITY RIGHTS PENNSYLVANIA;                : No. 83 MM 2020
 SENIORLAW CENTER; SOUTHEAST                    :
 ASIAN MUTUAL ASSISTANCE                        :
 ASSOCIATIONS COALITION, INC.                   :
 (SEAMAAC); SUZANNE ERB; THE                    :
 BARRISTERS' ASSOCIATION OF                     :
 PHILADELPHIA,                                  :
                                                :
                     Petitioners                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 KATHY BOOCKVAR, IN HER CAPACITY                :
 AS SECRETARY OF THE                            :
 COMMONWEALTH OF PENNSYLVANIA;                  :
 AND JESSICA MATHIS, IN HER CAPACITY            :
 AS DIRECTOR OF THE BUREAU OF                   :
 ELECTION SERVICES AND NOTARIES OF              :
 THE PENNSYLVANIA DEPARTMENT OF                 :
 STATE,                                         :
                                                :
                     Respondents                :


                                        ORDER


PER CURIAM

      AND NOW, this 15th day of May, 2020, upon review and consideration of

Respondents’ Preliminary Objections to Petitioners’ Petition for Review Addressed to the

Court’s Original Jurisdiction requesting declaratory and injunctive relief, Respondents’

First Preliminary Objection in the nature of a demurrer is hereby sustained. Petitioners’

Petition for Review Addressed to the Court’s Original Jurisdiction requesting declaratory
and injunctive relief, including Petitioners’ Application for Special Relief in the Nature of a

Preliminary Injunction, is hereby dismissed with prejudice.

       The Motions to Intervene filed by (1) Joseph B. Scarnati, III, Pennsylvania Senate

President Pro Tempore and Jake Corman, Senate Majority Leader, (2) the Republican

Party of Pennsylvania, Republican National Committee, and National Republican

Congressional Committee, and (3) by Speaker of the House, Mike Turzai, and House

Majority Leader, Bryan Cutler, are all hereby denied as moot.

       Justice Wecht files a concurring statement.

       Justice Todd did not participate in the consideration or decision of this matter.




                                      [83 MM 2020] - 2